                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION
                           Civ. No. 4:19-CV-00116-FL

 GREGORY BRANTLEY,                       )
                                         )
                Plaintiff,               )
                                         )
       v.                                )
                                               ORDER
                                         )
 ANDREWS SAUL,                           )
 Commissioner of Social Security,        )
                                         )
                Defendant.               )



      This matter is before the Court on Plaintiff’s Motion for Judgment on the

Pleadings and Defendant’s Motion for Remand to the Commissioner. Plaintiff,

through counsel, consents to Defendant’s Motion for Remand to the Commissioner.

      For good cause shown, the Court hereby reverses the Commissioner’s decision

under sentence four of 42 U.S.C. § 405(g) and § 1383(c)(3) and remands the case to

the Commissioner for further proceedings. See Shalala v. Schaefer, 509 U.S. 292

(1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      The Clerk of the Court is directed to enter a separate judgment pursuant to

Rule 58 of the Federal Rules of Civil Procedure.
                       30th day of April, 2020.
      SO ORDERED this ______




                                             _____________________________
                                             Louise W. Flanagan
                                             United States District Judge




            Case 4:19-cv-00116-FL Document 21 Filed 04/30/20 Page 1 of 1
